MEMORANDUM OF DECISION.
This appeal is from an order of the Superior Court denying defendants’ post-judgment motion for clarification of the record. In order to appeal to the Law Court, a party must demonstrate that he was aggrieved by the lower court’s order or decision. 15 M.R.S.A. § 2115 (1980) (criminal); 14 M.R.S.A. § 1851 (1980) (civil). Because neither of the defendants, nor their counsel, has shown that he is aggrieved by, or has any legally cognizable interest in, the Superior Court’s order, we must dismiss this appeal. See State v. Drown, 447 A.2d 466, 471 (Me.1982) (State’s appeal of indictment dismissal as improvident for want of ag-grievement where State could seek a proper indictment); Jamison v. Shepard, 270 A.2d 861, 862-63 (Me.1970) (defendant is not aggrieved by possible confusion where jury returned verdict for full amount consented to by defendant).
The entry is:
Appeal dismissed.
All concurring.